Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over “Ezzat US 20150354352” in view of “Nakutnyy US 20200049002”. 
As to claim 1, Ezzat teaches “A method for measuring a parameter of a core 
sample ([0005] teaches “permeability-measurement device … estimating total
volume and pore volume of the sample ... accurate permeability and/or porosity measurements”; [0012] teaches “determining one or more properties of the effluent”), comprising: injecting a fluid into a permeable core sample ([0005] teaches “fluid may be passed through the rock sample so as to obtain measurements of … (using … permeability-measurement devices … ”; [0012]); allowing the injected fluid to flow out of the core sample ([0012] teaches “passing a cleaning fluid at a flow rate through a rock sample at a differential pressure”); measuring a flow rate of the fluid flowing out of the core sample ([0005] teaches “obtain measurements of flow rate”); measuring a pressure of the fluid flowing out of the core sample ([0005] teaches “obtain measurements of … pressure difference of the fluid passed over the rock sample”); and determining, using the measured flow rate and the measured pressure, a parameter of the core sample, wherein the parameter comprises one or more of a permeability and a pore volume of the core sample ([0012] teaches “passing a cleaning fluid at a flow rate through a rock sample at a differential pressure, so as to extract at least a portion of one or more formation fluids from the rock sample … determining one or more properties of the effluent; determining the volume of the rock sample …  the flow rate of the cleaning fluid … differential pressure … a permeability value of the rock sample … a porosity value of the rock sample”).”
	Ezzat does not explicitly teach “allowing the injected fluid to flow out of the core sample by reducing a pressure in an exterior of the core sample relative to an interior of the core sample“.
	Nakutnyy teaches “allowing the injected fluid to flow out of the core sample by reducing a pressure in an exterior of the core sample relative to an interior of the core sample ([0098] teaches “Based on Darcy's law of permeability, pressure difference is inversely proportional to permeability provided other parameters … The higher the pressure difference, the lower the permeability”; i.e., permeability is a measure of the ability of a porous material to allow fluids to pass through it, and when a pressure in an interior of a sample is less than a pressures in an exterior of a sample, it lower the permeability and enables a flow of the liquid into and out of the sample).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Ezzat in view of Nakutnyy, allowing an injected fluid to flow out of a core sample by reducing a pressure in an exterior of the core sample relative to an interior of the core sample so that a measured properties such as porosity, permeability, injectivity can be efficiently determined (Nakutnyy, [0093]).


as discussed in Claim 1.
	Ezzat does not explicitly teach “after injecting the fluid and before allowing the fluid to flow out of the core sample, allowing a pressure within the core sample to stabilize”. 
	Nakutnyy teaches “after injecting the fluid and before allowing the fluid to flow out of the core sample, allowing a pressure within the core sample to stabilize ([0099] teaches “FIG. 3 illustrates that the measured pressure difference … increased at the beginning when the fluid conditioned the compressed core plug and reached a plateau … at a stabilized flow, and remained almost unchanged for … injection”).” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezzat in view of Nakutnyy, allowing a pressure within a core sample to stabilize after injecting a fluid and before allowing the fluid to flow out of the core sample so that a measured properties such as porosity, permeability, injectivity can be efficiently determined (Nakutnyy, [0093]).

As to claim 4, the combination of Ezzat and Nakutnyy the claimed limitations 
as discussed in Claim 1.
	Ezzat teaches “the injecting comprises injecting the fluid at multiple entry points in the core sample ([0037] teaches “the cleaning fluid may be passed through the rock in multiple passes”; [0042]; i.e., Ezzat’s system must have multiple entry points since a cleaning fluid can pass through the core sample in multiple passes).”

As to claim 5, the combination of Ezzat and Nakutnyy the claimed limitations 
as discussed in Claim 1.
	Ezzat teaches “the core sample is contained in a core holder configured to exert a pressure on the core sample so as to contain under pressure the fluid within the core sample ([0049] teaches “The rock sample chamber … the chamber may include one or more pressure gauges for determining differential pressure at which the cleaning fluid flows through the rock sample … pressure exerted by a gaseous cleaning fluid”).”

As to claim 8, the combination of Ezzat and Nakutnyy the claimed limitations 
as discussed in Claim 1.
	Ezzat teaches “the fluid comprises one or more gases including one or more of methane, argon, nitrogen, carbon dioxide, helium, ethane, and propane ([0005] teaches “porosity of the rock sample may be assessed by … gas porosimeters (a helium/argon/carbon dioxide/nitrogen … )”).”
	 
As to claim 9, the combination of Ezzat and Nakutnyy the claimed limitations 
as discussed in Claim 1.

	Nakutnyy teaches “after injecting the fluid, a pressure of the fluid in the core sample is up to about 10,000 psi ([0027] teaches “injecting a test fluid into the compressed core plug”; [0045] teaches “disclosed, the selected pressure is in the range of … about 10,000 psi”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezzat in view of Nakutnyy, after injecting a fluid, a pressure of the fluid in a core sample will be up to about 10,000 psi so that a measured properties such as porosity, permeability, injectivity can be efficiently determined (Nakutnyy, [0093]).
	
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “Ezzat US 20150354352” in view of “Nakutnyy US 20200049002”, in further view of “Bismarck US 20100268488”. 
As to claim 2, the combination of Ezzat and Nakutnyy the claimed limitations 
as discussed in Claim 1.
	The combination of Ezzat and Nakutnyy does not explicitly teach “prior to injecting the fluid, evacuating the core sample of gas”. 
Bismarck teaches “prior to injecting the fluid, evacuating the core sample of gas 
[0040] teaches “vacuum pump 16 switched on so that the sample holder 2 containing the sample, sample chamber 1 and nitrogen collecting vessel 10 are all evacuated”; [0015]; [0003] teaches “It is the ease at which a fluid is able to flow through the material when a pressure gradient is applied”; i.e., a fluid is able to flow easier through a material when a pressure applied to it is decreased. In order to let a fluid passes through easier on a core sample, Bismarck’s system can evacuate the core sample of gas using a vacuum pump prior to the fluid passes through the sample).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezzat and Nakutnyy in view of Bismarck, 
evacuating the core sample of gas prior to injecting the fluid so that a fluid will be ble to flow through a core sample easily.

	Claims 6, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Ezzat US 20150354352” in view of “Nakutnyy US 20200049002”, in further view of “Al-Otaibi US 20180045704”. 
As to claim 6, the combination of Ezzat and Nakutnyy the claimed limitations 
as discussed in Claim 1.
	Ezzat teaches “reducing the pressure in the exterior of the core sample comprises using a pressure regulator fluidly connected to the core sample ([0022] teaches “the rock sample may be subjected to … a reservoir of known volume at a higher (or lower) pressure… The change in pressure … differential pressure”; [0063] teaches “rock sample analysis methods and systems may directly or indirectly affect …
any pumps, compressors, or motors … to regulate the pressure or flow rate of the fluids”; [0052]; Figure 1; i.e., Ezzat’s system can regulate the pressure and obtain measurement of pressure difference, and the pump with pressure gauge should be able to control and reduce the pressure in the exterior of the sample. Figure 1 shows that the pump with pressure gauge is connected to the core plug or other rock sample).”
	The combination of Ezzat and Nakutnyy does not explicitly teach “a back-pressure regulator fluidly”.
	Al-Otaibi teaches “a back-pressure regulator fluidly ([0140] teaches “The dual core flooding apparatus 100 … the core plugs … The pore pressure was reduced … by using the back pressure regulation systems 120 and 126”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Ezzat and Nakutnyy in view of Al-Otaibi, so that a back-pressure regulator fluidly will be connected to a core sample and reducing a pressure in an exterior of the core sample relative to an interior of the core sample. As a result, a pore pressure within a core sample contain in a core holder can be efficiently maintained (Al-Otaibi, [0006]).


sample ([0005] teaches “permeability-measurement device … estimating total
volume and pore volume of the sample ... accurate permeability and/or porosity measurements”; [0012] teaches “determining one or more properties of the effluent”), comprising: a supply of fluid (“a cleaning fluid 105”, [0051]); a permeable core sample fluidly connected to the supply of fluid ([0052] teaches “The cleaning fluid extracts some portion of the formation fluid(s) from the core sample 125 and exits the rock sample chamber 120 at outlet 122 as effluent 155 (comprising the cleaning fluid 105 and extracted portion of formation fluid(s)”; [0012]; Figure 1, #105, #125, #155; i.e., figure 1 shows that a core sample fluidly #125 is connected to the supply of fluid #105); a core holder configured to apply pressure to the core sample so as to contain under pressure a fluid within the core sample ([0049] teaches “ the chamber may include one or more pressure gauges for determining differential pressure … pressure exerted by a gaseous cleaning fluid … in the chamber”); a back-pressure regulator fluidly connected to the core sample and configured to reduce a pressure in an exterior of the core sample relative to an interior of the core sample ([0022] teaches “the rock sample may be subjected to … a reservoir of known volume at a higher (or lower) pressure… The change in pressure … differential pressure”; [0063] teaches “rock sample analysis methods and systems may directly or indirectly affect … any pumps, compressors, or motors … to regulate the pressure or flow rate of the fluids”; [0051]; Figure 1; i.e., Ezzat’s system can regulate the pressure and obtain measurement of pressure difference, and the pump with pressure gauge should be able to control and reduce the pressure in the exterior of the sample. Figure 1 shows that the pump with pressure gauge is connected to the core plug or other rock sample); a flow sensor for measuring a flow rate of a fluid flowing out of the core sample ([0063] teaches “to regulate the … flow rate of the fluids … any sensors (i.e., … flow rate …)”; and a pressure sensor for measuring a pressure of a fluid flowing out of the core sample ([0063] teaches “to regulate the pressure … any sensors (i.e., pressure …)”).”
	Ezzat does not explicitly teach “reduce a pressure in an exterior of the core sample relative to an interior of the core sample“.
	Nakutnyy teaches “reduce a pressure in an exterior of the core sample relative to an interior of the core sample ([0098] teaches “Based on Darcy's law of permeability, pressure difference is inversely proportional to permeability provided other parameters … The higher the pressure difference, the lower the permeability”; i.e., permeability is a measure of the ability of a porous material to allow fluids to pass through it, and when a pressure in an interior of a sample is less than a pressures in an exterior of a sample, it lower the permeability and enables a flow of the liquid into and out of the sample).”
It would have been obvious to one of ordinary skill in the art before the

	The combination of Ezzat and Al- Nakutnyy does not explicitly teach “a back-pressure regulator fluidly”.
	Al-Otaibi teaches “a back-pressure regulator fluidly ([0140] teaches “The dual core flooding apparatus 100 … the core plugs … The pore pressure was reduced … by using the back pressure regulation systems 120 and 126”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Ezzat and Nakutnyy in view of Al-Otaibi, so that a back-pressure regulator fluidly will be connected to a core sample and reducing a pressure in an exterior of the core sample relative to an interior of the core sample. As a result, a pore pressure within a core sample contain in a core holder can be efficiently maintained (Al-Otaibi, [0006]).

As to claim 14, the combination of Ezzat, Nakutnyy and Al-Otaibi the claimed 
limitations as discussed in Claim 12.
[0052] teaches “The cleaning fluid extracts some portion of the formation fluid(s) from the core sample 125 and exits the rock sample chamber 120 at outlet 122 as effluent 155 (comprising the cleaning fluid 105 and extracted portion of formation fluid(s)”; [0037] teaches “the cleaning fluid may be passed through the rock in multiple passes”; Figure 1, #105, #125, #155; i.e., figure 1 shows that a core sample fluidly #125 is connected to the supply of fluid #105; and it must have multiple entry points since a cleaning fluid can pass through the core sample in multiple passes).”

As to claim 15, the combination of Ezzat, Nakutnyy and Al-Otaibi the claimed 
limitations as discussed in Claim 14.
	Ezzat teaches “the core sample is fluidly connected to the supply of fluid via opposite ends of the core sample ([0052] teaches “The cleaning fluid extracts some portion of the formation fluid(s) from the core sample 125 and exits the rock sample chamber 120 at outlet 122 as effluent 155 (comprising the cleaning fluid 105 and extracted portion of formation fluid(s)”; Figure 1, #105, #125, #155; i.e., figure 1 shows that a core sample fluidly #125 is connected to the supply of fluid #105 via opposite ends of the core sample).”


limitations as discussed in Claim 12.
	Ezzat teaches “the core holder is configured to apply to the core sample a pressure ([0051] teaches “the cleaning fluid 105 then passes into the rock sample chamber 120 where it passes through the core plug 125 (or other rock sample) … the chamber … is capable of withstanding sufficiently high pressures for driving a liquid solvent and/or a gas through the chamber”).”
	The combination of Ezzat and Al-Otaibi does not explicitly teach “configured to apply to the core sample a pressure of up to about 10,000 psi, or up to about 20,000 psi”.
	Nakutnyy teaches “configured to apply to the core sample a pressure of up to about 10,000 psi ([0027] teaches “injecting a test fluid into the compressed core plug”; [0045] teaches “disclosed, the selected pressure is in the range of … about 10,000 psi”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Ezzat and Al-Otaibi in view of Nakutnyy, applying a core sample a pressure of up to about 10,000 psi by a core holder so that a measured properties such as porosity, permeability, injectivity can be efficiently determined (Nakutnyy, [0093]).


limitations as discussed in Claim 12.
	Ezzat teaches “one or more processors (“control system”, [0055]; “computer”, [0056]) communicatively coupled to a computer-readable medium having stored thereon computer program code configured when executed by the one or more processors to cause the one or more processors to perform a method ([0056] teaches “computer readable media to store data … The computer readable media may include instructions that, when executed, perform or cause the performance of one or more methods”) comprising determining, using a flow rate obtained from the flow sensor and a pressure obtained from the pressure sensor (“determining”, [0012]; [0063] teaches “to regulate the pressure or flow rate of the fluids … any sensors (i.e., pressure … flow rate …)”, the parameter of the core sample, wherein the parameter comprises one or more of permeability and pore volume ([0012] teaches “determining one or more properties of the effluent; determining the volume of the rock sample … the flow rate of the cleaning fluid … a permeability value of the rock sample … a porosity value of the rock sample”).”

	Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over “Ezzat US 20150354352” in view of “Nakutnyy US 20200049002”, in further view of “Poe US 20140083687”.

as discussed in Claim 1.
Ezzat teaches “determining the parameter comprises using the measured 
flow rate and the measured pressure of the fluid flowing out of the core sample ([0013] teaches “passing a first cleaning fluid at a first flow rate through a rock sample at a first differential pressure … passing a second cleaning fluid at a second flow rate through the rock sample at a second differential pressure … determining one or more properties of each of the first effluent and the second effluent … the volume of the rock sample … one or more properties of the … formation fluids … a first permeability value … a porosity value of the rock sample”).”
	The combination of Ezzat and Nakutnyy does not explicitly teach “rate transient analysis”.
Poe teaches “rate transient analysis ([0095] teaches “an inversion model can 
have an option of performing a pressure- or rate- transient analysis of production data”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezzat and Nakutnyy in view of Poe, determining a parameter comprises using rate transient analysis with a measured flow rate and a measured pressure of the fluid flowing out of a core sample so that physical 

As to claim 10, the combination of Ezzat and Nakutnyy the claimed limitations 
as discussed in Claim 1.
Ezzat teaches “determining the parameter of the core sample further comprises 
using: an ambient temperature ([0049] teaches “temperature probe for determining pressure … and temperature in the chamber”), a compressibility of the fluid ([0049] teaches “pressure exerted by a gaseous cleaning fluid”), a viscosity of the fluid ([0051] teaches “determine … viscosity”), an estimated porosity of the core sample ([0005] teaches “assessing … porosity”), a cross-sectional area of the core sample ([0033] teaches “the cross-sectional area of the sample”), a drawdown correction factor([0038] teaches “correction factors (e.g., Klinkenberg correction, Knudsen correction …)”).”
	The combination of Ezzat and Nakutnyy does not explicitly teach “a slope of rate-normalized pseudopressure of the fluid flowing out of the core sample as a function of time”.
Poe teaches “a slope of rate-normalized pseudopressure of the fluid flowing out 
of the core sample as a function of time ([0039] teaches “graphs of rate-normalized
drawdown of a system as a function of applicable superposition time functions for flow regimes”; [0060] teaches “a graph of the flow rate normalized pseudopressure drawdown … a slope as for the pressure function … A linear flow analysis using Eqs. 8 and 12-17”; i.e., equation 16 is calculated as a function of time, and Figure 4 shows pressure history as a function of time; [0050]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezzat and Nakutnyy in view of Poe, determining a parameter of a core sample further comprises a slope of rate-normalized pseudopressure of the fluid flowing out of the core sample as a function of time so that physical properties of a reservoir can be characterized within a reasonable amount time (Poe, [0030]).

As to claim 11, the combination of Ezzat and Nakutnyy the claimed limitations 
as discussed in Claim 1.
Ezzat teaches “determining the parameter of the core sample further comprises 
using: a compressibility of the fluid ([0049] teaches “pressure exerted by a gaseous cleaning fluid”), a viscosity of the fluid ([0051] teaches “determine … viscosity”), an estimated porosity of the core sample ([0005] teaches “assessing … porosity”), 
a length of the core sample ([0033] teaches “the length of the rock sample”; 
a time at which the fluid flowing out of the core sample ([0022] teaches “passing the cleaning fluid through the rock at steady state flow for at least a period of time … the cleaning fluid flows … out of the rock sample”).”

Poe teaches “a time at which a rate-normalized pseudopressure of the fluid 
flowing out of the core sample is determined to no longer be linear ([0060] teaches “a graph of the flow rate normalized pseudopressure drawdown”; [0095] teaches “A nonlinear regression inversion analysis of the example well performance data was then performed using the numerical inversion model. As an example, an inversion model can have an option of performing a pressure- or rate- transient analysis of production data”; Figure 15, #1520; i.e., Poe’s system can perform diagnostic analysis of a graph of a flow rate normalized pseudopressure, and a nonlinear analysis for pressure or flow rate, and thus, should be able to determine a time at which a rate-normalized pseudopressure of the fluid flowing out of the core sample is non-linear).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezzat and Nakutnyy in view of Poe, using 
a time at which a rate-normalized pseudopressure of a fluid flowing out of a core sample is determined to be no longer linear so that physical properties of a reservoir can be characterized within a reasonable amount time (Poe, [0030]).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “Ezzat US 20150354352” in view of “Nakutnyy US 20200049002” and “Al-Otaibi US 20180045704”, in further view of “Bismarck US 20100268488”. 
As to claim 13, the combination of Ezzat, Nakutnyy and Al-Otaibi the claimed 
limitations as discussed in Claim 12.
	The combination of Ezzat, Nakutnyy and Al-Otaibi does not explicitly teach “prior to injecting the fluid, evacuating the core sample of gas”. 
Bismarck teaches “a vacuum pump configured to evacuate a core sample of gas 
([0040] teaches “vacuum pump 16 switched on so that the sample holder 2 containing the sample, sample chamber 1 and nitrogen collecting vessel 10 are all evacuated”; [0015]; [0003]; i.e., a fluid is able to flow easier through a material when a pressure applied to it is decreased. In order to let a fluid passes through easier on a core sample, Bismarck’s system will evacuate the core sample of gas using a vacuum pump prior to the fluid passes through the sample).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezzat, Nakutnyy and Al-Otaibi in view of Bismarck, evacuating the core sample of gas prior to injecting the fluid so that a fluid will be ble to flow through a core sample easily.

	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Ezzat US 20150354352” in view of “Nakutnyy US 20200049002” and Al-Otaibi, in further view of “Poe US 20140083687”.
As to claim 18, the combination of Ezzat, Nakutnyy and Al-Otaibi the claimed 
limitations as discussed in Claim 17.
Ezzat teaches “determining the parameter comprises using a flow rate obtained 
from the flow sensor and a pressure obtained from the pressure sensor ([0063] teaches “to regulate the pressure or flow rate of the fluids … any sensors (i.e., pressure … flow rate …)”).”
The combination of Ezzat, Nakutnyy and Al-Otaibi does not explicitly teach “rate transient analysis”.
Poe teaches “rate transient analysis ([0014] teaches “FIG. 9 illustrates an example of rate-transient diagnostic analysis”; [0037] teaches “flow regimes that may be exhibited in a pressure or rate-transient behavior”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezzat, Nakutnyy and Al-Otaibi in view of Poe, determining a parameter comprises using rate transient analysis with a flow rate obtained from a flow sensor and a pressure obtained from a pressure sensor so that physical properties of a reservoir can be characterized within a reasonable amount time (Poe, [0030]).

As to claim 19, the combination of Ezzat, Nakutnyy and Al-Otaibi the claimed 
limitations as discussed in Claim 17.
	Ezzat teaches “determining the parameter of the core sample further comprises 
using: an ambient temperature ([0049] teaches “temperature probe for determining pressure … and temperature in the chamber”), a compressibility of the fluid ([0049] teaches “pressure exerted by a gaseous cleaning fluid”), a viscosity of the fluid ([0051] teaches “determine … viscosity”), an estimated porosity of the core sample ([0005] teaches “assessing … porosity”), a cross-sectional area of the core sample ([0033] teaches “the cross-sectional area of the sample”), a drawdown correction factor([0038] teaches “correction factors (e.g., Klinkenberg correction, Knudsen correction …)”).”
	The combination of Ezzat, Nakutnyy and Al-Otaibi does not explicitly teach “a slope of rate-normalized pseudopressure of the fluid flowing out of the core sample as a function of time”.
Poe teaches “a slope of rate-normalized pseudopressure of the fluid flowing out 
of the core sample as a function of time ([0039] teaches “graphs of rate-normalized
drawdown of a system as a function of applicable superposition time functions for flow regimes”; [0060] teaches “a graph of the flow rate normalized pseudopressure drawdown … a slope as for the pressure function … A linear flow analysis using Eqs. 8 and 12-17”; i.e., equation 16 is calculated as a function of time, and Figure 4 shows pressure history as a function of time; [0050]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezzat, Nakutnyy and Al-Otaibi in view of Poe, determining a parameter of a core sample further comprises a slope of rate-normalized pseudopressure of the fluid flowing out of the core sample as a function of time so that physical properties of a reservoir can be characterized within a reasonable amount time (Poe, [0030]).

As to claim 20, the combination of Ezzat, Nakutnyy and Al-Otaibi the claimed 
limitations as discussed in Claim 17.
Ezzat teaches “determining the parameter of the core sample further comprises 
using: a compressibility of the fluid ([0049] teaches “pressure exerted by a gaseous cleaning fluid”), a viscosity of the fluid ([0051] teaches “determine … viscosity”), an estimated porosity of the core sample ([0005] teaches “assessing … porosity”), 
a length of the core sample ([0033] teaches “the length of the rock sample”; 
a time at which the fluid flowing out of the core sample ([0022] teaches “passing the cleaning fluid through the rock at steady state flow for at least a period of time … the cleaning fluid flows … out of the rock sample”).”

Poe teaches “a time at which a rate-normalized pseudopressure of the fluid 
flowing out of the core sample is determined to no longer be linear ([0060] teaches “a graph of the flow rate normalized pseudopressure drawdown”; [0095] teaches “A nonlinear regression inversion analysis of the example well performance data was then performed using the numerical inversion model. As an example, an inversion model can have an option of performing a pressure- or rate- transient analysis of production data”; Figure 15, #1520; i.e., Poe’s system can perform diagnostic analysis of a graph of a flow rate normalized pseudopressure, and a nonlinear analysis for pressure or flow rate, and thus, should be able to determine a time at which a rate-normalized pseudopressure of the fluid flowing out of the core sample is non-linear).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezzat, Nakutnyy and Al-Otaibi in view of Poe, using a time at which a rate-normalized pseudopressure of a fluid flowing out of a core sample is determined to be no longer linear so that physical properties of a reservoir can be characterized within a reasonable amount time (Poe, [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Chertov US 20160041079” teaches “A method for characterizing properties of a sample that employs a test apparatus including an isolated sample cell and pressure sensor where the isolated sample cell is loaded with the sample and gaseous test fluid to perform a number of different tests to derive properties of the sample. The tests can
be performed over different parameters, such as different applied pressures of the test fluid to derive parameters related to apparent gas permeability of the sample as a function of applied pressure, different gaseous test fluids to characterize dependence of permeability of the sample on mean free molecular path or pressure, with both adsorptive and non-adsorptive test gases to characterize at least one property related to adsorptive interaction between the adsorptive test gas and the sample.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863